

117 S2017 IS: Kenneth Meisel Public Servants’ Claimant Fairness Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2017IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo increase the period of time during which an individual who has submitted a claim for benefits under chapter 81 of title 5, United States Code, may supply supporting documentation to the Office of Workers’ Compensation Programs of the Department of Labor, and for other purposes.1.Short titleThis Act may be cited as the Kenneth Meisel Public Servants’ Claimant Fairness Act. 2.Increase in time period for FECA claimant to submit supporting evidence to Office of Workers’ Compensation ProgramsNot later than 60 days after the date of enactment of this Act, the Secretary of Labor shall—(1)amend the second sentence of section 10.121 of title 20, Code of Federal Regulations, or any successor regulation, by striking 30 days and inserting 60 days; and(2)modify the Procedure Manual of the Division of Federal Employees’ Compensation of the Office of Workers’ Compensation Programs of the Department of Labor to reflect the change made by the Secretary under paragraph (1).